Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2018

                                    No. 04-17-00640-CR

                                 William Boyd PORTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4455
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Motion for Rehearing and Motion
for Reconsideration En Banc is hereby GRANTED. Time is extended until January 10, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court